      Case 1:19-cv-08076-RA-BCM Document 157 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                12/1/20
 EFCG, INC.,
                 Plaintiff,                                19-CV-8076 (RA) (BCM)
         -against-                                         ORDER
 AEC ADVISORS, LLC, et al.,
                 Defendants.

BARBARA MOSES, United States Magistrate Judge.

        The Court has received and reviewed plaintiff's letter-motion dated November 27, 2020
(Dkt. No. 156), requesting an order compelling defendants to respond to plaintiff's second set of
interrogatories. Defendants shall file a responding letter, in accordance with Moses Ind. Prac. §§
1(d) and 2(b), no later than December 7, 2020. Plaintiff may file a reply no later than December
10, 2020. The Court will conduct a telephonic discovery conference on December 14, 2020, at
10:00 a.m. At that time, the parties shall dial (888) 557-8511 and enter the access code 7746387.

         The Court agrees with EFCG that November 22, 2019 was the deadline for the parties'
initial interrogatories, not a deadline for all interrogatories. The Court does not intend to hold any
of defendants' otherwise-permissible objections "waived" because they were served on November
6 instead of November 5, 2020. In their opposition and reply letters, therefore, the parties are
advised to focus on the substance of the interrogatories and objections. The parties are further
advised to renew their good-faith efforts to resolve or at least narrow their substantive disputes
before defendants' opposition letter is due. In that letter, defendants shall update the Court on those
efforts.

Dated: New York, New York
       December 1, 2020
                                               SO ORDERED.



                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge
